Case 18-12591-JDW      Doc 104    Filed 09/03/19 Entered 09/03/19 15:52:00        Desc Main
                                 Document      Page 1 of 6


 _________________________________________________________________________________

                                                SO ORDERED,



                                                Judge Jason D. Woodard
                                                United States Bankruptcy Judge


        The Order of the Court is set forth below. The case docket reflects the date entered.
 ________________________________________________________________________________
                    UNITED STATES BANKRUPTCY COURT
                    NORTHERN DISTRICT OF MISSISSIPPI

 In re:                                          )
                                                 )
          ANTONIO BARRAGAN                       )        Case No.:        18-12591-JDW
          and ERICA L. BARRAGAN                  )
                                                 )
               Debtors.                          )        Chapter          13



                     MEMORANDUM OPINION AND ORDER

          This matter came before the Court for hearing on June 25, 2019 on the

 debtors’ Objection to Proofs of Claim of Mechanics Bank (the “Objection to

 Claim”) (Dkt. # 61) and Mechanics Bank’s Objection to Confirmation of

 Debtor’s Chapter 13 Plan and Motion for Valuation and Lien Avoidance (the

 “Objection to Confirmation”) (Dkt. # 89). The issue in this case is whether the

 bank violated the Truth in Lending Act (“TILA”) by failing to inform the

 debtors of a three-day right to rescind and should therefore have its loan

 treated as unsecured. The Court concludes that TILA does not require a three-

 day right to rescind when the loan is primarily for a business purpose, as this


                                            1
Case 18-12591-JDW       Doc 104     Filed 09/03/19 Entered 09/03/19 15:52:00          Desc Main
                                   Document      Page 2 of 6


 loan was, and the Objection to Claim is due to be overruled and the Objection

 to Confirmation is sustained.

                                     I. JURISDICTION

        This Court has jurisdiction pursuant to 28 U.S.C. §§ 151, 157(a) and

 1334, and the United States District Court for the Northern District of

 Mississippi’s Order of Reference of Bankruptcy Cases and Proceedings Nunc

 Pro Tunc dated August 6, 1984. This is a core proceeding as set forth in 28

 U.S.C. § 157(b)(2)(A), (B), (K), and (L).

                             II. PROCEDURAL ANOMALY

        At the June 25 hearing, the parties waived their right to an evidentiary

 hearing and instead sought leave to file cross-briefs. The Court granted the

 request and briefs were due within thirty (30) days. The bank filed its brief on

 July 25 (Dkt. # 102). The debtors did not file a brief.

                                         III. FACTS1

        The pertinent facts are undisputed. On or about December 8, 2015, the

 bank made a loan to both debtors.2 The debtors executed a Universal Note in

 the amount of $180,461.50 (the “First Note”) payable to the bank and secured

 by a deed of trust on their home.3 The deed of trust included a future advance



 1 To the extent any of the findings of fact are considered conclusions of law, they are adopted
 as such, and vice versa.
 2 Claim #7-3, p. 5.
 3 Id. at 7.


                                               2
Case 18-12591-JDW      Doc 104    Filed 09/03/19 Entered 09/03/19 15:52:00       Desc Main
                                 Document      Page 3 of 6


 clause that provides: “All future advances and other future obligations are

 secured by this Security Instrument even though all or part may not yet be

 advanced.”4

       On or about June 3, 2016, the bank made a loan to Bim Bam Burgers,

 LLC (“Bim Bam”).5 Mr. Barragan, in his capacity as Manager of Bim Bam,

 executed a second Universal Note (the “Second Note”) payable to the bank in

 the amount of $48,179.00.6 The purpose of the Second Note was to “purchase

 business equipment” for Bim Bam, which was pledged to the bank to secure

 the loan.7 In addition, Mr. Barragan personally guaranteed repayment of the

 Second Note. His guaranty is secured by the deed of trust.8

                            IV. CONCLUSIONS OF LAW

       Congress enacted TILA to “promote consumers' ‘informed use of credit’

 by requiring ‘meaningful disclosure of credit terms.’”9             TILA provides, in

 pertinent part:

       [I]n the case of any consumer credit transaction (including opening
       or increasing the credit limit for an open end credit plan) in which
       a security interest, including any such interest arising by
       operation of law, is or will be retained or acquired in any property
       which is used as the principal dwelling of the person to whom
       credit is extended, the obligor shall have the right to rescind the

 4 Id. at 8.
 5 Claim #8-2, p. 5.
 6 Id.
 7 Id. The bank concedes that its security interest in Bim Bam’s equipment was not properly

 perfected. That collateral is not at issue here.
 8 Claim #8-2, p. 12.
 9 Chase Bank USA, N.A. v. McCoy, 562 U.S. 195, 198 (2011).


                                             3
Case 18-12591-JDW         Doc 104    Filed 09/03/19 Entered 09/03/19 15:52:00   Desc Main
                                    Document      Page 4 of 6


          transaction until midnight of the third business day following the
          consummation of the transaction or the delivery of the information
          and rescission forms required under this section together with a
          statement containing the material disclosures required under this
          subchapter, whichever is later, by notifying the creditor, in
          accordance with regulations of the Bureau, of his intention to do
          so.10

          As part of any transaction subject to the right to rescind, a bank is

 required to “clearly and conspicuously disclose” the right and provide the

 necessary forms to the debtor.11 Here, the bank did not give the debtors the

 TILA notice of rescission rights as part of the second loan transaction. The

 debtors contend, therefore, the home does not secure the Second Note. The

 bank contends that rescission rights do not arise in business loans. The bank

 is correct.

          12 C.F.R. § 1026.3(a)(1) clarifies TILA to make clear that “[a]n extension

 of credit primarily for a business, commercial, or agricultural purpose” is not

 subject to TILA’s three-day right of rescission. When determining whether a

 loan is primarily for a business or commercial purpose, there are multiple

 factors:

          A. The relationship of the borrower's primary occupation to the
          acquisition. The more closely related, the more likely it is to be
          business purpose.




 10   15 U.S.C.A. § 1635(a).
 11   Id.

                                              4
Case 18-12591-JDW      Doc 104    Filed 09/03/19 Entered 09/03/19 15:52:00        Desc Main
                                 Document      Page 5 of 6


       B. The degree to which the borrower will personally manage the
       acquisition. The more personal involvement there is, the more
       likely it is to be business purpose.

       C. The ratio of income from the acquisition to the total income of
       the borrower. The higher the ratio, the more likely it is to be
       business purpose.

       D. The size of the transaction. The larger the transaction, the more
       likely it is to be business purpose.

       E. The borrower's statement of purpose for the loan.12

       Further, a “business-purpose credit” is “[a] loan to expand a business,

 even if it is secured by the borrower’s residence or personal property.”13

       The Second Note states unambiguously, “The purpose of this loan is [to]

 purchase business equipment.”14 Additionally, Mr. Barragan sought the loan

 as owner of Bim Bam, and the extension of credit was to Mr. Barragan’s

 primary business and occupation.           The loan was primarily for a business

 purpose as contemplated by 12 C.F.R. § 1026 and is therefore not subject to

 TILA’s three-day right of rescission. The First Note’s future advance clause is

 enforceable15 and does not trigger TILA’s three-day right of rescission.




 12 12 C.F.R. § Pt. 1026, Supp. I, Part 1 (emphasis added).
 13 Id. (emphasis added).
 14 Claim # 8-2, p. 5.
 15 Because both debtors are listed as “Grantors” on the deed of trust and the deed of trust

 contains a valid future advance clause, the deed of trust secures any future debts incurred
 by either Grantor. See generally In re Windham, 568 B.R. 263, 267 (Bankr. N.D. Miss. 2017)
 (Dragnet and future advance clause in deed of trust on homestead applied to both grantors,
 even where wife was ignorant of husband’s other debts).

                                             5
Case 18-12591-JDW   Doc 104    Filed 09/03/19 Entered 09/03/19 15:52:00   Desc Main
                              Document      Page 6 of 6


                                 V. CONCLUSION

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED that the debtors’ Objection to

 Claim (Dkt. #61) is OVERRULED and the bank’s Objection to Confirmation

 (Dkt. #89) is SUSTAINED. The debtors have fourteen (14) days to file an

 Amended Plan providing for the treatment of Claim #8-2 as fully secured.

                                 ##END OF ORDER##




                                        6
